Citation Nr: 1531130	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

2.  Entitlement to service connection for surgical scars secondary to bilateral CTS. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1987 to February 1988 and in September 1990.  He also served with the Rhode Island Air National Guard from May 1987 to 2012 with several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.

The Veteran's claim was denied by a May 2014 Board decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in June 2015 granted a Joint Motion to Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2015 JMR identified certain deficiencies in the Board's May 2014 decision.  

Under the VCAA, VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran has not been provided with a VA examination for his bilateral CTS, which he claims is the result of the aircraft maintenance work performed during ACDUTRA in the Rhode Island Air National Guard.  The Veteran has, among other evidence, provided an April 2011 private medical opinion which states that the Veteran's bilateral CTS is the result of service.  In its May 2014 decision, the Board found that this opinion did not adequately account for the sporadic nature of the Veteran's ACDUTRA.  The June 2015 JMR notes, however, that the April 2011 opinion nevertheless constitutes an indication that the Veteran's bilateral CTS is associated with service.  The JMR instructed the Board to consider whether an examination is required in light of that indication.

In June 2015, however, the Veteran submitted duty records intending to establish that his CTS arose during a period of ACDUTRA.  The Veteran explicitly did not waive RO review of this evidence, and requested that the Board remand for a new supplemental statement of the case.  38 C.F.R. § 20.1304(c).  The Board therefore remands for such review to occur.

As the issue of entitlement to service connection for surgical scars secondary to bilateral CTS is inextricably intertwined with the Veteran's CTS claim, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  After completing the above, and any other development deemed necessary (which may include obtaining a new VA examination and/or opinion) readjudicate the appeal on the record, to include new evidence submitted by the Veteran in June 2015.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


